Citation Nr: 1760027	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  14-08 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to June 1970.  He also served as a member of the Army Reserve from June 1970 to June 1972, and as a member of the Army National Guard from June 1972 to May 1975 and September 1975 to February 1995. 
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before a Decision Review Officer (DRO) in March 2015 and then before the undersigned Veteran's Law Judge (VLJ) during a June 2017 videoconference hearing.  Transcripts of both hearings are of record.  Following the videoconference hearing, the VLJ left the record open for 30 days to allow the Veteran to submit additional evidence.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.709 (2017).

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence of record stands at least in equipoise that the Veteran's tinnitus is due to acoustic trauma in service. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  In this case, since the Board is granting the full benefit sought on appeal, the claim is substantiated, and VA has no further duties related to the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The Veteran contends that he has bilateral tinnitus due to acoustic trauma he sustained in service.  Tinnitus is a unique disability, as it is defined as being subjective, with its diagnosis generally determined by whether a lay person claims to experience it.  See Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary [hereinafter DORLANDS] 1714 (28th ed. 1994)); DORLANDS, 1956 (31st ed. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is "medical in nature," and it is capable of lay observation.  With specific regard to tinnitus, a veteran is competent to testify to in-service acoustic trauma, in-service symptoms, and post-service symptoms because "ringing in the ears is capable of lay observation."  Barr v. Nicholson, 21. Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Accordingly, a veteran is competent to provide a diagnosis and the causal link or nexus to service.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence of record, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board must resolve reasonable doubt in favor of the veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

The record shows that the Veteran currently suffers from tinnitus.  At his March 2013 and March 2016 VA examinations, the Veteran reported experiencing constant, bilateral tinnitus since the 1980s; and a review of the Veteran's treatment records indicates that, in 2016, he attended a tinnitus management class and he was wearing hearing aids that included "tinnitus therapy" sounds to mask the ringing in his ears.  In his March 2015 testimony before a DRO, the Veteran stated that he experiences ringing in his ears constantly and that he often finds himself yelling at his spouse because he cannot hear her over the ringing.  Later, at his June 2017 hearing, he testified that the ringing in his ears makes it difficult for him to hear conversations and he often has to read lips to understand what people say to him.  The ringing, he says, is worse at night, and it sometimes wakes him up from sleep.  

The Veteran is competent to report experiencing tinnitus and his account is consistent and corroborated by the testimony of his spouse who explained at both hearings that the Veteran often "hollers" or speaks very loudly to her.  On these bases, the Board finds the Veteran's account credible.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the first element of service connection is met.  

The Veteran has also shown that he was exposed to hazardous noise in service.  At his June 2017 hearing, the Veteran described two environments in which he was exposed to extreme noise levels in service.  In the Army, as a Light Weapons Infantryman, he worked as an instructor on multiple ranges, including a mortar range and a hand grenade range, where he was constantly exposed to the loud sounds of weapons firing.  He reported using standard ear plugs as ear protection, but explained that these were largely ineffective.  The Veteran recounted a particular incident during basic training, in or about June or July of 1968, when a fellow serviceman dropped his grenade in his foxhole 50 feet away from the Veteran and it exploded, creating a loud, reverberating noise.  The Veteran also noted that while he was in the Army National Guard, he was exposed to loud noise as a Construction Equipment Supervisor working with heavy equipment.

The Veteran is competent to report exposure to hazardous noise in service, as he has personal knowledge and noise is lay observable.  His reports are credible and entitled to probative weight as they are corroborated by his military occupational specialties.  Furthermore, they are consistent with the circumstances of his service.  38 U.S.C. § 1154(a).  Accordingly, the Veteran meets the second element of service connection. 

As for nexus to service, the Veteran indicated at his May 1970 separation examination that he experienced "ear, nose or throat trouble," but there are no notations indicating specifically what he meant by this.  In addition, the Veteran did not seek treatment for tinnitus until many years after service.  However, in his June 2017 testimony, the Veteran explained that he did not disclose that he had tinnitus during service because he feared it would impede his progress in the Army and, after service, he felt too "macho" to seek treatment.  Now, however, the tinnitus has become so bad that he can barely have a conversation. 

There are three VA medical opinions of record that provide negative nexus opinions regarding the Veteran's tinnitus, but each of them must be disregarded because they are based on incorrect facts or an incomplete record.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  

In a March 2016 VA medical opinion, the examiner found that the Veteran's tinnitus was not related to service on the basis that the Veteran reported that it began in the 1980s and, thus, many years after the Veteran's service.  In doing so, the examiner overlooked the fact that the Veteran was serving in the National Guard at that time.  Furthermore, the examiner noted that the Veteran did not report hearing loss or tinnitus during military service; however, this is disputable, since the Veteran indicated that he suffered from "ear, nose and throat trouble" at separation in May 1970.  While it is unclear what the Veteran meant by that notation, it is at least debatable whether the Veteran reported tinnitus in service.  

Finally, the examiner discounts the Veteran's assertion that he began experiencing tinnitus in the 1980s based on his review of the Veteran's 2015 testimony and his assumption that the Veteran was recounting his various disabilities in chronological order when he described tinnitus after he described post-service knee pain.  A thorough reading of the Veteran's testimony indicates that the Veteran may have briefly interrupted his narrative to explain that he could not hear the DRO or his spouse during the hearing.  It is not clear that he was speaking chronologically.  Accordingly, the March 2016 opinion is based on an inaccurate premise and inaccurate facts and, as a result, it is of no probative value.  Dalton, 21 Vet. App. at 461.  

Similarly, VA medical opinions from February 2013 and April 2013 are inadequate to decide the claim as they are based on an incomplete record.  In the February 2013 opinion, the examiner stated that she could not provide a nexus opinion without resorting to mere speculation because she did not have access to the Veteran's service records from his time in the National Guard.  In her April 2013 addendum, she noted that she was never provided those documents, but she nevertheless offered a negative nexus opinion based on the incomplete record before her.  Accordingly, these VA medical opinions are of no probative value.  Nieves-Rodriquez, 22 Vet. App. at 304; Dalton, 21 Vet. App. at 461; Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Board may consider whether the examiner had access to the claims file and whether the opinion is thorough and detailed, definitive and supported by a detailed rationale).

Given the unique nature of tinnitus that allows for lay diagnosis, a VA examination is not necessary to decide the claim and the Board attributes significant probative weight to the Veteran's reports that he experienced tinnitus during service and since separation.  Davidson, 581 F.3d at 1316 (lay evidence may be sufficient to establish nexus in certain cases); Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (Board is not obligated to accept any examiner's opinion).  Accordingly, the Board finds that the evidence as to service connection for tinnitus is in equipoise and resolves all reasonable doubt in favor of the Veteran.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The claim for service connection for tinnitus is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for bilateral tinnitus is granted. 


REMAND

Although the Board sincerely regrets the additional delay, the claim for service connection for a left knee disability must be remanded to obtain an adequate VA medical opinion.  VA's duty to assist includes obtaining a medical examination or medical opinion when such examination or opinion is necessary to make a decision on a claim.  See 38 U.S.C. § 5103A(d).  Furthermore, when VA undertakes to provide an examination or opinion, it must ensure that such is adequate.  See Barr, 21 Vet. App. at 312.  

The VA examinations on file are insufficient to decide the Veteran's claim because they are based on inaccurate facts and an incomplete record.  Nieves-Rodriquez, 22 Vet. App. at 304; Reonal, 5 Vet. App. at 461; Dalton, 21 Vet. App. at 39-40.  Furthermore, they do not consider all applicable theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In March 2013, a VA examination revealed that the Veteran did not have a current left knee disability.  In a later examination in March 2016, the Veteran was diagnosed with degenerative arthritis in his left knee, but the negative nexus opinion that followed appears to only have considered service connection for the right knee.  Even if the opinion can be construed to apply to the left knee, the examiner attributes the Veteran's knee pain to his civilian occupation as a maintenance worker without considering his concurrent service in the Army National Guard.  Accordingly, a remand is necessary to obtain a VA medical opinion that provides a clear nexus opinion and takes into account the Veteran's additional service.

Furthermore, the March 2016 opinion does not consider all applicable theories of entitlement.  The examiner noted the Veteran's contention that his left knee disability is getting worse because he uses it to support himself on his right knee.  As of April 2016, the Veteran's right knee disability is service connected and, thus, a medical opinion must be obtained that considers whether the Veteran's left knee disability is caused by his service-connected right knee disability.  Stefl, 21 Vet. App. 120.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with secondary service connection notice concerning his claim for service connection for a left knee disability.

2.  Obtain, with any necessary authorization from the Veteran, copies of all medical records which have not been previously secured, to include service records from the Veteran's periods of service in the Army Reserve from June 1970 to June 1972 and the Army National Guard from June 1972 to May 1975 and September 1975 to February 1995.  The Veteran may also submit the records himself.  The AOJ must make as many attempts as are necessary to obtain the documents and, if there are no documents available, obtain confirmation thereof.  
 
3.  Then, obtain a VA medical opinion from a medical professional that addresses the questions below.  The claims file, including a copy of this Remand, must be made available to and reviewed by the medical professional and such review must be noted in the opinion.  If the medical professional determines that additional examination of the Veteran is necessary to provide an adequate opinion, such examination must be scheduled.  

The medical professional must clarify the Veteran's current left knee disability or disabilities and for each left knee disability identified, provide an opinion as to the following: 

(a)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disability in question was incurred in service, to include the Veteran's service in the Army from 1968 to 1970 and the Army Reserve and National Guard from 1970 to 1995.

(b) Whether it is at least as likely as not that the Veteran's service-connected right knee disability caused any currently diagnosed left knee disability. 

(c) Whether it is at least as likely as not that the Veteran's service-connected right knee disability aggravated any currently diagnosed left knee disability.

The medical professional is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the medical professional should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation. 

A complete rationale must be provided for all opinions.  If the medical professional cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ must readjudicate the claim that has been remanded.  If any benefit sought in connection with the remanded claim is denied, the AOJ must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


